            Case 1:19-cv-01676-JLT Document 17 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT CISNEROS,                                     Case No. 1:19-cv-1676 JLT PC
12                         Plaintiff,                       ORDER GRANTING DEFENDANTS’
                                                            MOTION TO OPT-OUT OF THE ADR
13              v.                                          PROJECT;
14    L. MORENO, JR.,                                       ORDER DIRECTING CLERK OF COURT
                                                            TO LIFT STAY; AND
15                         Defendant.
                                                            ORDER DIRECTING PLAINTIFF TO
16                                                          FILE RESPONSE TO MOTION TO
                                                            DISMISS
17
                                                            THIRTY-DAY DEADLINE
18

19             This case was referred to the Post-Screening Alternative Dispute Resolution (“ADR”)

20   Project on July 27, 2020. Defendants have now filed a motion to dismiss for failure to exhaust

21   administrative remedies and a motion to dismiss as barred based on Plaintiff’s request to dismiss

22   with prejudice a previously filed case stemming from the same allegations asserted here. The Court

23   construes Defendants’ motion to dismiss as also including a motion to opt-out of the ADR Project.

24             Good cause appearing, the Court ORDERS as follows:

25             1. Defendants’ motion to opt-out of the ADR project is granted;

26             2. The Clerk of Court is directed to lift the stay in this case; and

27   ////

28   ////
                                                          1
       Case 1:19-cv-01676-JLT Document 17 Filed 09/15/20 Page 2 of 2

 1        3. Plaintiff is directed to file his response to the motion to dismiss within thirty days from

 2              the date of this order.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     September 14, 2020                         /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
